Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL DETAILED ACTION
1.	The amendment filed on January 4, 2021 is acknowledged.  Claims 1 and 11 have been amended. Claims 9, 21, 23-25 and 27 have been canceled.  Claims 1, 6, 7, 11-20 and 26 are currently pending and under examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on November 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. An initialed copy is attached hereto. 
REJECTIONS WITHDRAWN
3.	In view of Applicant’s amendments, the rejection of claims 21, 23-25 and 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.
4.	In view of Applicant’s amendments, the rejection under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph regarding claim 11 and the use of the phrase "such as" rendering said claim indefinite (MPEP § 2173.05(d)) is withdrawn.
OBJECTIONS MAINTAINED
Claim Objections
5.	The objection to claims 12-15 because of the following informalities:  

REJECTIONS MAINTAINED
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	The rejection of claim(s) 1, 6, 11 and 19-20 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Xi et al., US 2015/0273025 A1; Filed: 3/25/15 is maintained for the reasons set forth in the previous office action. Applicant’s cancellation of claim 9, 21, 23, 25 and 27 renders the rejection of said claim moot. 
Applicant argues that:
1) Xi must disclose each and every element of claim 1. Xi does not disclose multiple elements of claim 1. Xi is completely silent regarding enhancing and/or eliciting an immune response as claimed in Applicant’s claim 1.
2) Xi is silent regarding combined administration of apyrase with an immunogen, “which is a bacterial antigen, a parasitic antigen or a viral antigen” as claimed in claim 1. Glycopeptides are not related to an immunogen as claimed. 
Applicant’s arguments have been fully considered, but are deemed non-persuasive.

With regard to Point 1 and 2, the claims specifically require a method step which comprises administering a composition comprising an ATP-hydrolyzing enzyme and an immunogen to the subject, wherein the composition is administered to the subject orally, and wherein the immunogen is a bacterial antigen, a parasitic antigen or a viral antigen.  While the Examiner noted that Xi et al. discloses apyrase and glycopeptides, the Office appreciates Applicant’s point regarding the glycopeptide.  Thus, it is important to point out that Xi discloses methods for treating or preventing an infection comprising identifying a subject in need of an antimicrobial treatment and administering to the subject a combination of apyrase and an antimicrobial agent. Moreover, Xi discloses that the antimicrobial agent is colistin. Colistin is a member of the polymyxin group of antibiotics and is known also as polymyxin E. Polymyxins are cationic polypeptides that disrupt the bacterial cell membrane through a detergent-like mechanism (see paragraph 0121).   Polymyxin E is a bacterial immunogen as they are produced in nature by Gram-positive bacteria such as Paenibacillus polymyxa.  Additionally, they are immunogenic as one of their side effects can include severe allergenic responses. Consequently, Xi discloses each and every element of claim 1. 

Moreover, other clinically relevant microorganisms and particular strains thereof are discussed in the examples, e.g., Pseudomonas aeruginosa, Burkholderia species, Escherichia coli, Staphylococcus aureus, Mycobacterium immunogenum, among others (see paragraph 0131). Lastly, Xi et al. disclose that the agent/compound may also be encapsulated in suitable biocompatible microcapsules, microparticles, or micro spheres formed of biodegradable or non-biodegradable polymers or proteins or liposomes for targeting to cells. Such systems are well known to those skilled in the art and may be optimized for use with the appropriate agent (see paragraph 0134).
The active method steps of the claimed invention are disclosed in Xi; particularly, the oral administration of the ATP-hydrolyzing enzyme apyrase and a bacterial immunogen, the method, absent evidence to the contrary, enhances and/or elicits an IgA and/or IgG immune response.
As it pertains to claim 27 the method of the invention encompasses prevention, thus the composition is a vaccine. 

7.	The rejection of claim(s) 1, 6, 11 and 16-20 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kishore et al., US 2009/0297497 A1 is maintained for the reasons set forth in the previous office action. Applicant’s cancellation of claim 9, 21 and 23 renders the rejection of said claim moot. 
	Applicant argues that:
	1) Kishore is silent regarding enhancing and/or eliciting an immune response.

	Applicant’s arguments have been fully considered, but are deemed non-persuasive.
Independent claim 1 is drawn to a method of enhancing and/or eliciting an immune response in a subject comprising administering a composition capable of enhancing an IgA immune response and/or an IgG immune response comprising an ATP-hydrolyzing enzyme and an immunogen to the subject, wherein the composition is administered to the subject orally, and wherein the immunogen is a bacterial antigen, a parasitic antigen or a viral antigen capable  of eliciting an immune response against a gastrointestinal pathogen or a mucosally transmitted systemic pathogen. 
With regard to Point 1, contrary to Applicant’s assertion, it is not necessary for the office to demonstrate that there would be a measurable enhancement or elicitation of an immune response. The Examiner is arguing that oral viral vector delivery of the protein would inherently elicit an immune response. Applicant has provided no evidence of the contrary only to argue that the reference didn’t intend on provoking an immune response. Said point is a non-argument. 
With regard to Point 2, contrary to Applicant’s assertion, the present application does not define what is included or excluded by viral, bacterial, or parasitic antigen. The broadest reasonable interpretation of a viral antigen is any piece of a virus particle that could provoke an immune response. 

Moreover, Kishore discloses that the methods described herein, which include the administration and uptake of exogenous DNA into the cells of a subject, the disclosed nucleic acids can be in the form of naked DNA or RNA, or the nucleic acids can be in a vector for delivering the nucleic acids to the cells, whereby the encoding DNA or DNA or fragment is under the transcriptional regulation of a promoter, as would be well understood by one of ordinary skill in the art as well as enhancers (see paragraph 0095). Lastly, Kishore et al. disclose that the compositions can be administered orally (see paragraph 0136).
The method active method steps of the claimed invention are disclosed in Xi; particularly, the oral administration of the ATP-hydrolysing enzyme apyrase and an immunogen, the method, absent evidence to the contrary, enhances and/or elicits an IgA and/or IgG immune response.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

8.	The rejection of claims 7 and 26 under 35 U.S.C. 103 as being unpatentable over Xi et al., US 2015/0273025 A1; Filed: 3/25/15 as previously applied to claims 1, 6, 9, 11, 19-21, 23, 25 and 27 above, and further in view of, as evidenced by Raffin et al., Expert Opin. Drug Deliv., 2013; 10(5):623-638 is maintained for the reasons set forth in the previous office action. Applicant’s cancellation of claim 24 renders the rejection of said claim moot. 
	Applicant argues that:
	1) Dependent claims 7 and 26 are not prima facie obvious over Xi and Raffin because the cited art, alone or in combination, does not teach or suggest a method of enhancing or eliciting an immune response.
2)  Dependent claims 7 and 26 are not prima facie obvious over Xi and Raffin because the cited art, alone or in combination, does not teach or suggest an immunogen, which is a bacterial antigen, a parasitic antigen or a viral antigen.
	Applicant’s arguments have been fully considered, but are deemed non-persuasive. 
Independent claim 1 is drawn to a method of enhancing and/or eliciting an immune response in a subject comprising administering a composition capable of enhancing an IgA immune response and/or an IgG immune response comprising an ATP-hydrolyzing enzyme and an immunogen to the subject, wherein the composition is administered to the subject orally, and wherein the immunogen is a bacterial antigen, a parasitic antigen or a viral antigen capable  of eliciting an immune response against a gastrointestinal pathogen or a mucosally transmitted systemic pathogen. 
Shigella flexneri apyrase.
Dependent claim 26 is drawn to the method of claim 1, wherein the composition is formulated for administration in a nanocapsule.
With regard to Point 1 and 2, as discussed above, the claims specifically require a method step which comprises administering a composition comprising an ATP-hydrolyzing enzyme and an immunogen to the subject, wherein the composition is administered to the subject orally, and wherein the immunogen is a bacterial antigen, a parasitic antigen or a viral antigen.  While the Examiner noted that Xi et al. discloses apyrase and glycopeptides, the Office appreciates Applicant’s point regarding the glycopeptide.  The office would like to further note that Xi discloses methods for treating or preventing an infection comprising identifying a subject in need of an antimicrobial treatment and administering to the subject a combination of apyrase and an antimicrobial agent. Moreover, Xi discloses that the antimicrobial agent is colistin. Colistin is a member of the polymyxin group of antibiotics and is known also as polymyxin E. Polymyxins are cationic polypeptides that disrupt the bacterial cell membrane through a detergent-like mechanism (see paragraph 0121).   Polymyxin E is a bacterial immunogen as they are produced in nature by Gram-positive bacteria such as Paenibacillus polymyxa.  Additionally, they are immunogenic as one of their side effects can include severe allergenic responses.
As previously presented, Xi et al. teach methods for treating or preventing an infection comprising identifying a subject in need of an antimicrobial treatment and administering to the subject an apyrase and an antimicrobial agent. For example, in some embodiments, examples of antimicrobial agents are compounds classified as a glycopeptide (see paragraph 0025). 
Moreover, other clinically relevant microorganisms and particular strains thereof are discussed in the examples, e.g., Pseudomonas aeruginosa, Burkholderia species, Escherichia coli, Staphylococcus aureus, Mycobacterium immunogenum, among others (see paragraph 0131). Lastly, Xi et al. teach that the agent/compound may also be encapsulated in suitable biocompatible microcapsules, microparticles, or micro spheres formed of biodegradable or non-biodegradable polymers or proteins or liposomes for targeting to cells. Such systems are well known to those skilled in the art and may be optimized for use with the appropriate agent (see paragraph 0134).
The active method steps of the claimed invention are disclosed in Xi; particularly, the oral administration of the ATP-hydrolysing enzyme apyrase and a bacterial immunogen, the method, absent evidence to the contrary, enhances and/or elicits an IgA and/or IgG immune response.
Xi et al. do not specifically teach that the apyrase is Shigella flexneri apyrase, as recited in claim 7; nor does it specifically teach that the composition is formulated for administration in a nanocapsule, as recited in claim 26.
It would have been obvious before the effective filing date of the presently claimed invention to employ the composition in a nanocapsule formulation because the prior art specifically teaches that the compositions of the invention may be encapsulated in suitable biocompatible microcapsules.  They teach that systems are well known to those skilled in the art and may be optimized for use with the appropriate agent (see page 27, lines 16-20). Thus, choosing to microencapsulate or nanoencapsulate is well within routine experimental parameters as they are well-established processes, as evidence by Raffin et al., Expert Opin. Drug Deliv., 2013; 10(5):623-638, in the pharmaceutical industry to protect drugs from chemical degradation and to control drug release.  Specifically, nanocapsules are capable of controlling drug release and improving photochemical stability and lastly, they can modulate cutaneous drug penetration/permeation and act as physical sunscreen due to their capability of light scattering. 

Also, see the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) where it is supported that the simple substitution of one known, equivalent element for another to obtain predictable results is obvious. 
Lastly, as it pertains to claim 7, it would have been obvious before the effective filing date of the presently claimed invention to employ a Shigella flexneri apyrase as a source of the ATP-hydrolyzing enzyme with a reasonable expectation of success. This modification may be viewed as a modification of the non-human apyrase, which can be found in microbial species and include those of the Shigella family.  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). 
Accordingly, the subject matter of claims 7 and 26 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, absent evidence to the contrary.	
Conclusion
9.	No claim is allowed.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thompson US20170347664; Elmaleh et al., US 7,785,618 B2; Sitkovsky et al., US .

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKIA J JACKSON-TONGUE whose telephone number is (571)272-2921.  The examiner can normally be reached on Monday-Friday 930AM-530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKIA J JACKSON-TONGUE/Examiner, Art Unit 1645                                                                                                                                                                                                        April 7, 2021

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645